       Case 1:17-cr-00722-VSB Document 270 Filed 02/13/20 Page 1 of 1




                                            February 12, 2020

VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square                                        2/17/2020
New York, New York 10007

      Re:   United States v. Saipov,
            (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick,

      The parties’ motions in limine are currently due on Monday, February 17,
2020. Because that day is a federal holiday, we request that the Court move the
deadline to Tuesday, February 18, 2020. The government takes no position with
respect to this request.

                                            Respectfully Submitted,

                                                        /s/
                                            Andrew Dalack
                                            Annalisa Mirón

                                            Attorneys for Sayfullo Saipov


Cc: Government Counsel (via ECF)
